FORET, Judge.
For the reasons stated in the companion case of State of Louisiana, Through the Department of Highways v. National Advertising Company, 356 So.2d 557 (La. App. 3 Cir. 1978), in which a separate decision has been rendered by us on this date, the judgment appealed herein is affirmed. All costs of this appeal are assessed to the appellants in these consolidated cases, each appellant to bear costs equal to the proportion which the number of signs in issue owned by it bears to the total number of signs in issue owned by all the appellants.
AFFIRMED.